On petition for writs of certiorari to the Circuit Court of Appeals for the Eighth Circuit.
In No. 122, the petition for writ of certiorari to review the judgment entered November 16, 1940, rehearing denied November 27, 1940, is denied on the ground that it was not filed within the time provided by law. 28 U. S. C., § 350. In No. 121, the motion for leave to dispense with the filing and printing of unnecessary portions of the record is denied for the reason that the Court, upon examination of the papers submitted, finds no ground upon which a writ of certiorari should be issued. The petition for writ of certiorari is therefore also denied.